Hill, J.
1. Testimony that whisky was taken from the house of the accused was admissible in evidence against him on his trial for a violation of the prohibition law, notwithstanding the fact that the whisky was discovered by an unlawful search and seizure. This testimony was not rendered inadmissible by the constitutional inhibition against un-reasonable searches and seizures, nor by the constitutional guarantee that no person shall be compelled to give testimony tending to criminate himself, there being no evidence that the accused was compelled to deliver the whisky to the officers who made the search for and seizure of the same, and who testified that it was found in his house. Calhoun v. State, 144 Ga. 679 (87 S. E. 893); Duren v. Thomasville, 125 Ga. 1 (53 S. E. 814).
2. The verdict was fully supported by the evidence. Judgment affirmed.